Upon consideration the "Petition for Writ of Mandamus" is allowed for the limited purpose of reissuing the attached order from this Court, and directing the Superior Court, Durham County, to reconsider defendant's "Motion for Appropriate Relief in light of this Court's opinion in State v. McHone, 348 N.C. 254, 499 S.E.2d 761 (1998)" and to enter an appropriate order. See McHone, 348 N.C. at 258-60, 499 S.E.2d at 763-64 (holding that the defendant was entitled to an evidentiary hearing prior to a ruling on his Motion for Appropriate Relief where some of the asserted grounds for relief raised unresolved questions of fact).